 

Exhibit 10.2 

 

COMPENSATION AGREEMENT

 

This Agreement (the “Agreement”) is made as of August 14, 2012 (the “Effective
Date”) by and between Mr. Tom Kjaer, holder of Danish Passport No. 203638282,
P.O. Box 282303, Dubai, United Arab Emirates, (the “Seller”) and MediaNet Group
Technologies, Inc., 5200 Town Center Circle, Boca Center Tower I, Boca Raton FL
33486, USA (the “Company”).

 

For and in consideration of the transfer of the Property from the Seller to
Crown Group Investments Limited, a wholly owned subsidiary of the Company,
according to the Agreement for Purchase and Sale (the “Sale and Purchase
Agreement”), a copy of which is attached hereto, the parties agree to the
following terms. All capitalized words which are not defined herein shall have
the meaning as defined in the Sale and Purchase Contact.

 

1)Subject of the Sale and Purchase Agreement, is the Seller and the Buyer agreed
to a net selling price for the Property of AED 21,420,000. The description of
the Property is set forth in Exhibit A attached hereto.

 

2)The Seller and the Company agree that the net selling price for the Property
as agreed in the Sale and Purchase Agreement and defined in section 1) of this
Agreement shall be paid through the issuance of a stock certificate (the
“Certificate”) for 29,152,620 shares of common stock, par value $.001 per share
of the Company. The Certificate shall be delivered to the Seller immediately
after the transfer of all issued and outstanding shares of the Buyer to the
Company became effective and has been entered into official records of the
competent local authority (JAFZA).

 

3)As of the Effective Date and as of the closing of the purchase of the
Property, the Seller represents and warrants to the Company that:

 

(a)the Seller has been provided with MediaNet’s Form 10-K for the most recently
completed fiscal year and the latest Form 10-Q

(b)the Seller understands that the stock to be received is not registered under
the U.S. Securities Act of 1933, as amended

(c)the Seller is either (1) an “accredited investor” as such term is defined
under Rule 501(a) of Regulation D of the United States Securities Act of 1933,
as amended or (2) a “Non-U.S. Person” as such term is defined under Rule 902(k)
of Regulation S of the United States Securities Act of 1933, as amended

(d)the Seller is not relying on any other information about MediaNet (other than
the information noted in Section II 3) (a) above)

(e)he holds the entire ownership interest in the Property and all rights
appurtenant thereto, and neither the signature of, nor the approval in any
manner by, a third party is required to convey any of such interest and rights;

(f)no consent, approval or other authorization of, or registration, declaration
or filing with, any court or governmental agency or commission (except as
specified in Section 5) below) is required for the due execution, delivery and
performance of this Agreement by the Seller or for the validity or
enforceability thereof against the Seller.

10

 

 

(g)there are no claims, encumbrances, taxes, assessments, liens or potential
lienors known to the best of the Seller’s knowledge which are not disclosed;

(h)there is no pending or threatened litigation involving the Seller with
respect to the Property;

(i)there are no uncured notices, suits, orders, decrees or judgments relative to
violations of: (1) any easement, restrictive covenant or other matter of record
affecting the Property or any part thereof, or (2) any laws, statutes,
ordinances, codes, regulations, rules, orders or other requirements of any
governmental authority;

(j)there are no agreements, understandings or arrangements between the Seller
and any third party relating to the granting of any rights whatsoever to the
Property;

(k)the Property has adequate, direct, indefeasible legal and practical access of
record for ingress from and egress to and from a public right of way sufficient
for Company’s intended use of the Property;

(l)all documents and information provided by Seller to Company with respect to
the Property, including, without limitation, all available plans and surveys,
engineering reports, recorded title documents, title abstracts and title
insurance policies, soil tests, service contracts, site assessments, permits and
approvals are true and correct and there is no material information relative to
the Property that has not been disclosed to the Company by the Seller, and

(m)the Property is free of all hazardous wastes or substances and the Property
has been operated and maintained in compliance with all applicable environmental
laws and regulations.

 

29)Indemnity. Seller shall indemnify and hold the Company harmless from and
against, and reimburse Company with respect to any and all claims, demands,
causes of action, losses, damages, liabilities, costs and expenses (including
attorneys’ fees and court costs) asserted against or incurred by Company by
reason of or arising from (i) a breach of any representation or warranty of
Seller as set forth in this Agreement; (ii) the failure of Seller to perform any
obligation required by this Agreement to be performed by it; and (iii) the
ownership, maintenance and operation of the Property prior to the closing. This
provision shall survive the closing without time limitation.

 

30)Attorney Fees and Costs. In the event that there should be any litigation or
claim arising out of this Agreement which requires the services of an attorney
at law, the party prevailing shall be entitled to recover all costs incurred in
connection therewith, including reasonable attorney’s fees, and if the matter is
appealed to a higher court, such attorney’s fees include appellate court
appearances or appellate attorney’s fees.

 

31)The Company and the Seller shall not be liable for failure to perform under
the terms of this Agreement due to causes beyond their reasonable control
(“Force Majeure”) including but not limited to acts of war, terrorism, flood,
strike, earthquake, accidents, riots, and decisions of government or
confirmation for transfer from Land Department. However, a Force Majeure event
will not invalidate the reservation agreement in section 3 of this Agreement and
the Company and the Seller will mutually agree on a new date to complete the
transfer formalities.

 

32)It is the responsibility of the Seller to clear any penalties, service
charges, or any outstanding dues to the government, utilities providers, and
developer as required and also arrange the No Objection Certification (the
“NOC”)from the Land Department as soon as this Agreement is signed by both
parties.

11

 

 

33)Except as required by applicable law, Seller shall not, without the prior
written approval of Company, at any time during the term of this Agreement,
divulge to any third party, other than its attorneys, accountants, employees and
professional advisors (who shall be notified of the terms of this
confidentiality agreement), any information concerning the specific terms and
conditions of this Agreement.

 

34)This Agreement shall be governed by and construed in accordance with the laws
of the State of Florida, without regard to any conflict-of-laws principles.

 

35)Consent to the Exclusive Jurisdiction of the Courts of the State of Florida.

 

(i)        EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ALL STATE AND FEDERAL COURTS LOCATED IN THE SOUTHERN DISTRICT OF
FLORIDA AS WELL AS TO THE JURISDICITON OF ALL COURTS TO WHICH AN APPEAL MAY BE
TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF, OR IN CONNECITON WITH, THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ANY PROCEEDING RELATING TO PROVISIONAL REMEDIES AND INTERIM RELIEF,
OR ANY PROCEEDING TO ENFORCE ANY DECISION OR AWARD.

 

(ii)      EACH PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY
SUIT, ACTION OR OTHER PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN
THE COURTS DESCRIBED ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO
RESOLVE ANY DISPUTE OTHER THAN AS SET FORTH IN THIS ARTICLE III OR TO CHALLENGE
OR SET ASIDE ANY DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE
PROVISIONS HEREOF.

 

(iii)     EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL
OBJECTIONS IT MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE
INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE
PARTIES CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN
WHICH NOTICES MAY BE DELIVERED HEREUNDER IN ACCORDANCE WITH ARTICLE III, SECTION
21.

 

36)Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

37)Persons Bound; Severability.

 

(i)        The benefits and obligations of the covenants herein shall inure to
and bind the respective heirs, executors, administrators, successors and assigns
of the parties hereto. Whenever used, the singular number shall include the
plural, the plural the singular, and the use of any gender shall include all
genders.

12

 

 

(ii)      If any one or more of the provisions of this Agreement is held
invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall be unimpaired, and the remaining provisions of this Agreement shall be
construed to best carry out the original intent of the parties hereto.

 

38)Modifications. The terms of this Agreement may not be amended, waived or
terminated orally, but only by an instrument in writing signed by both Seller
and Company.

 

39)Complete Agreement. This Agreement evidences the complete understanding of
the parties hereto with respect to the matters addressed herein. No agreement or
representation, unless set forth in this Agreement, shall bind either of the
parties hereto.

 

40)Notices. Notices to Seller and Company shall be deemed received: (i) when
hand delivered or faxed, with a printed receipt of transmission, and a copy sent
by either the methods identified in the following provisions (ii) or (iii); or
(ii) one business day following delivery to an express delivery courier, such as
FedEx, or (iii) three days following deposit in U.S. mail, certified, return
receipt requested.

 

Notice to Company shall be given to the following address:

 

MediaNet Group Technologies, Inc.

5200 Town Center Circle, Suite 601

Boca Raton, FL 33486

U.S.A.

 

Attention: Andreas Kusche, General Counsel

Facsimile: +1 (561) 362 77-03

 

Notice to Seller shall be given to the following address:

 

Tom Kjaer

P.O. Box 282303

Dubai, U.A.E.

Email:tk@activecapital.ae

 

Any notice which may be given herein may also be given by the attorney for the
Seller or Company.

 

41)Right of Inspection. During the term of this Agreement, Company, its agents,
employees and representatives shall have full access to the Property at
reasonable times to inspect the Property and to conduct all tests, inspections
and borings thereon as Company, its engineers, consultants, surveyors and the
like shall deem necessary or desirable to fulfill the tests and investigations
deemed necessary by Company to assist Company in Company’s due diligence review
of the Property. Any entry on or to the Property by Company or its authorized
representatives pursuant to the provisions hereof shall be at the risk of
Company, and Company hereby agrees to indemnify, hold harmless and exonerate
Seller from all loss, claim, liability, action or demand directly arising
therefrom. Company has no right or power to create any liens against the
Property, and Company shall be responsible to restore the Property at the
conclusion of all tests and borings to the same general condition that existed
immediately prior to Company’s inspections. The indemnity and restoration
requirements set forth in this paragraph shall survive the closing or other
termination of this Agreement. Company shall have no obligations to provide
Seller with any copies of test results or inspection reports concerning the
Property.

13

 

 

 

42)Time of the Essence; Computation of Time. Time shall be of the essence with
respect to Seller’s obligation to consummate the closing in the time frame
required by this Agreement. If any date herein set forth for the performance of
any obligations by Seller or Company or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable at 5:00
p.m. (based upon the time zone in which the Property is located) on the next
business day following such Saturday, Sunday or legal holiday. As used herein,
the term ‘legal holiday” means any state or federal holiday for which financial
institutions or post offices are generally closed in the State for observance
thereof.

 

43)Counterparts. This Agreement may be executed in counterparts, and all
counterparts executed by Company and Seller together shall constitute one and
the same agreement and it shall not be necessary for Company and Seller to
execute the same counterpart hereof.

 

44)Facsimile/PDF. Following the initial execution of this Agreement, a facsimile
or PDF copies of any amendment to this Agreement or any consent, approval or
other indication of acceptance pursuant to this Agreement executed by the Seller
or Company may be relied upon as an original signature.

 

45)Seller’s Pre-Closing Operating Covenants. Seller covenants that between the
Effective Date of this Agreement and the closing:

(i)        Company may discuss Company’s Intended Use, the proposed development
of and actions regarding the Property with any federal, county, state or local
officials or authorities, including but not limited to variances, permits,
certificates, consents, approvals, and other Governmental Regulations for the
Intended Use.

(ii)       Seller shall, when and to the extent that such additional information
becomes available, provide Company with complete and accurate copies of all
additional Due Diligence Materials in Seller’s possession or control.

(iii)      Seller shall not permit any new occupancy of, or enter into any new
lease or permit the renewal, modification or extension of any existing lease
for, space in or on the Property, or any portion thereof, or enter into or renew
any management, maintenance or other agreement affecting the Property, unless
Company has previously approved such occupancy, lease or agreement in writing.
Seller shall operate and maintain the Property consistent with Seller’s past
practices.

(iv)      Seller shall not execute any mortgage against the Property or modify
existing mortgage(s) (if any) on the Property, or otherwise encumber the
Property in an amount which, together with the amount of all other mortgages and
other monetary liens, will exceed the net amount of the Purchase Price to be
received by Seller at the closing after deduction (if any) for the adjustments
described herein and payment of the broker’s commission, if any, described
herein or create any other new encumbrance or restriction affecting the
Property.

14

 

 

(v)      Seller shall not modify or alter the Property or any improvement
located thereon in any material respect.

 

46)Seller’s Joinder and Consent. Seller agrees to join in and consent to all
applications, petitions and other submissions (collectively the “Applications”)
reasonably necessary to obtain the Permits and Approvals requested by Company
for Company’s Intended Use of the Property (collectively, the “Approvals”), and
Seller hereby appoints Company or Company’s designee as Seller’s agent to submit
and process such Applications. All such Applications and submissions shall be at
Company’s sole cost and expense. Seller shall promptly review and execute all
such joinders, consents and other submissions by Company, and in no event shall
Seller delay such joinder or consent by more than five (5) business days
following Seller’s receipt of Company’s request for such joinder of consent.

 

47)Delivery of Materials. Within ten (10) days after the Effective Date of this
Agreement, Seller shall deliver to Company copies of all existing Due Diligence
Materials relating to the Property.

 

Signature page follows.

15

 

 

The Seller: Tom Kjaer         Signature:  /s/ Anita Levison     Signed by Anita
Levison     For and on behalf of Tom Kjaer         Date: August 14, 2012        
Company: MediaNet Group Technologies Inc.         Signature /s/ Christian
Ellentoft     Signed by Christian Ellentoft     For and on behalf of Michael
Hansen, CEO         Date: August 14, 2012  

 

16

 

 

EXHIBIT A

 

Description of the Property

 



17



 

 